DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 5-8, and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simhaee (US 6,461,041 B1) in view of Buchanan (US 5,273,362 A). 
Regarding claim 1, Simhaee discloses a plastic bag comprising: two exterior faces (11/13), an open mouth end defined by the exterior faces, a sealed bottom end (14) comprising a heat seal (Col. 3; Ll. 7-15) joining the exterior faces, at least one gusset (noting inner fold 10) extending between the mouth end and the sealed bottom end and defining an inner gusset point (24), and at least one tab (30) affixed to an 
Simhaee does not specifically disclose the tab is cut from an extended portion of an exterior face located below a position for the heat seal where the tab is folded about an axis at a junction where the tab integrally adjoins the bag.
Buchanan teaches the ability to have a bag including at least one similar tab portion (205/206) formed cutting an extended portion of an exterior face below a position of a seal (noting the sealed portions of Fig. 33, between A and B) the material is an integral portion of bag material, the tab is cut (via 208 and 209, and the removal of 211 and 212) from an extended portion of an exterior face located below a position for the seal where the tab is folded about an axis at a junction where the tab integrally adjoins the bag (Noting the transition between Fig. 34 to Fig. 36) to form a reinforced portion..
It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the bag of Simhaee and use the teaching of Buchanan and make the tab portions as cut from a face below the location of the seal because such a change would require a mere choice of one tab forming method over another.  Specifically one having ordinary skill in the art would recognize the ability to form the tabs out of the material of the bag as taught by Buchanan as an alternative to attaching a separate piece of material.

Regarding claim 5, modified Simhaee further shows the tab shape is square (Col. 3; Ll. 64-66).
Regarding claim 6, modified Simhaee further discloses the bag comprises two tabs, wherein each of the two tabs is affixed to an exterior face of the bag at a location where an inner gusset point intersects the bottom seal wherein each tab is formed from bag material and at least one end of each of the two tabs is a portion of bag material that is continuously integral to the bag (Col. 3; Ll. 61-66).
Regarding claim 7, modified Simhaee discloses two gussets and at least two inner gusset points (24), wherein at least a second tab (Col. 3; Ll. 61-66) is attached on the two exterior faces of the bag and extends around the sealed bottom end of the bag adjacent to a second point at which a second inner gusset point intersects the bottom seal.  It would have been obvious to make the at least second tab formed from bag material and has at least one end that is continuously integral with the bag as previously stated.
Regarding claim 8, Simhaee further discloses at least one tab is affixed on a first exterior face of the bag at a first location at which the inner gusset point intersects the bottom seal and at least one tab is affixed on a second exterior face of the bag at a second location at which the inner gusset point intersects the bottom seal (Figs. 5 and 6).
Regarding claim 19, modified Simhaee discloses the bag consists of one tab (Col. 4; Ll. 10-12).

Regarding claim 21, Simhaee discloses a plastic bag comprising, two exterior faces (11/13), an open mouth end defined by the exterior faces, a sealed bottom (Fig. 6) end joining the exterior faces, at least one gusset (noting fold 10) extending between the mouth end and the sealed bottom end and defining an inner gusset point (24), at least one tab (30) affixed to the exterior face of the bag at a location where an inner gusset point intersects the bottom seal, the tab configured as folded so as to overlay an exterior face of the bag at the location where the inner gusset point intersects the bottom seal (Figs. 5 and 6, item 30).
Simhaee does not specifically disclose the tab is integrally and seamlessly formed from bag material by cutting three sides of the tab from tubing of the bag material and folding the tab about its uncut side at a junction where the tab integrally adjoins the bag.
Buchanan teaches the ability to have a bag including at least one similar tab portion (205/206) formed cutting an extended portion of an exterior face below a position of a seal (noting the sealed portions of Fig. 33, between A and B) the material is an integral portion of bag material, the tab is cut (via 208 and 209, and the removal of 211 and 212) from an extended portion of an exterior face located below a position for the seal where the tab is folded about an axis at a junction where the tab integrally adjoins the bag (Noting the transition between Fig. 34 to Fig. 36) to form a reinforced portion. Buchanan demonstrates tab is integrally and seamlessly formed from bag 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the bag of Simhaee and use the teaching of Buchanan and make the tab portions as cut from a face below the location of the seal because such a change would require a mere choice of one tab forming method over another.  Specifically one having ordinary skill in the art would recognize the ability to form the tabs out of the material of the bag as taught by Buchanan as an alternative to attaching a separate piece of material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-8, and 19-21 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.T.T./Examiner, Art Unit 3734             

/JES F PASCUA/Primary Examiner, Art Unit 3734